Citation Nr: 1341781	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  12-19 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a gunshot wound.


REPRESENTATION

Appellant represented by:	Stephen Bennett, Attorney at Law


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1972 to March 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in July 2010.  A statement of the case was issued in July 2012, and a substantive appeal was received in July 2012.


FINDINGS OF FACT

1.  A July 2002 rating decision denied the Veteran's claim of entitlement to service connection for residuals of a gunshot wound.  The Veteran did not file a notice of disagreement, and new and material evidence was not received within one year of the July 2002 determination.  

2.  Since the final July 2002 rating decision denying service connection for residuals of a gunshot wound, new evidence relating to an unestablished fact necessary to substantiate the claim has not been received.


CONCLUSIONS OF LAW

1.  The July 2002 rating decision denying service connection for residuals of a gunshot wound is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for residuals of a gunshot wound.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Duty to Notify

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

After reviewing the claims folder, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  In a letter sent in June 2010, the claimant was informed of the information and evidence necessary to warrant entitlement to service connection.  He was also advised of the types of evidence VA would assist him in obtaining and his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The letter also notified the claimant of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal. 

The June 2010 letter also informed the Veteran of the basis for the prior denial of the claim of entitlement to service connection for residuals of a gunshot wound and the meaning of the terms "new" and "material."  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency in the course of his appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  These facts notwithstanding, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  All available pertinent records, in-service and VA, have been obtained.  A VA examination is not necessary for the claim because it has not been reopened.  38 C.F.R. § 3.159(c)(4).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to adjudicate the claim and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the Veteran as relevant to the issue of entitlement to service connection for residuals of a gunshot wound. 

Analysis

The Veteran's original claim of entitlement to service connection for residuals of a gunshot wound was denied by Administrative Decision in December 1982 on the basis that the Veteran's gunshot wound was not incurred in the line of duty.  After receiving VA treatment records, the RO again denied the Veteran's claim in July 2002.  Although notified of the RO's decision and of his right to appeal, the Veteran did not initiate an appeal of that decision.  See 38 C.F.R. § 20.200.  Moreover, he did not submit new and material evidence within one year of the rating decision.  Accordingly, the July 2002 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

However, a final decision shall be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The standard of whether new and material evidence raises a reasonable possibility of substantiating a claim is a "low threshold."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Under 38 C.F.R. § 3.1(m), the line of duty requirement is not met if at the time the injury was suffered or disease contracted, the Veteran was avoiding duty by desertion or was absent without leave which materially interfered with the performance of military duty.  

In May 2010, the Veteran requested that his claim of entitlement to service connection for residuals of a gunshot wound be reopened.  

Evidence submitted since the July 2002 rating decision includes the Veteran's assertions that he was on active duty at the time he received his gunshot wound and that harassment along with his mother having difficulties caused his absence at the time of the shooting.

In a December 2010 statement, the Veteran asserted he was absent from his unit during the time of his injury because he was harassed due to his race and because his mother was having "difficulties at that time."  As this assertion was submitted after the RO's July 2002 rating decision, it could not have been considered by prior decision makers and, hence, is new.  

The Board notes that in a precedent opinion, VAOPGCPREC 18-90 (June 13, 1990) (Line-of-Duty Determination-Unauthorized Absence), the VA General Counsel concluded that an injury or disease incurred while in deserter status or absent without leave (AWOL) by a person claiming disability benefits, where such person is determined to have been insane at the time the person deserted or was AWOL, may, if otherwise appropriate, be deemed under 38 U.S.C.A. § 105(a)  to have been incurred "in the line of duty" and "not the result of the person's own misconduct."  In this case, the Veteran did not assert, and the evidence of record doesn't indicate, that the Veteran was insane at the time his injury occurred.  The Veteran did not refer to his state of mind at the time the injury was incurred.  Therefore, the General Counsel opinion is not applicable to this case.  

Even considering the low threshold standard and presumption of credibility, the Veteran's December 2010 statement is not material.  The evidence does not relate to an unestablished fact necessary to substantiate the Veteran's claim and could not reasonably substantiate the claim if it were to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  The reasons which the Veteran gives for his period of AWOL do not provide a basis for finding that he was not AWOL.  As discussed above, there is otherwise no suggestion that the Veteran was insane at the time of AWOL.  

In his July 2012 substantive appeal, the Veteran contended that he was on active duty at the time he was injured because he was "essentially cleared" of the allegation that he was absent without leave and because he was given a discharge under honorable conditions.  The Veteran's personnel records, which were of record at the time of the July 2002 rating decision, indicate that the Veteran received a discharge under honorable conditions.  Furthermore, in his original, August 1982 claim, the Veteran asserted he was on "ordinary leave" at the time he suffered his injury.  In other words, the Veteran contended that he incurred his gunshot wound in the line of duty.  Therefore, the Veteran's assertion that he was on active duty at the time he suffered his injury because he was "essentially cleared" of the allegation that he was absent without leave at the time of the shooting and because he received a discharge under honorable conditions is redundant and not new.  

In sum, the Board finds that new and material evidence has not been received.  Therefore, the claim is not reopened


ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection for residuals of a gunshot wound.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


